     Case: 1:19-cv-04871 Document #: 181 Filed: 05/04/21 Page 1 of 3 PageID #:3784




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


STEPHANIE LUKIS, MANTAS
NORVAISAS, and SHAWN BROWN,
individually and on behalf of all others
similarly situated,

               Plaintiffs,                           No. 1:19-cv-04871

v.                                                   Judge Gary Feinerman

                                                     Mag. Judge Jeffrey Gilbert
WHITEPAGES, INC.,

               Defendant.


               DEFENDANT WHITEPAGES, INC.’S NOTICE OF APPEAL

        Notice is hereby given that defendant Whitepages, Inc. appeals pursuant to 9 U.S.C.

§§ 16(a)(1)(A) and (B) to the United States Court of Appeals for the Seventh Circuit from the

District Court’s Memorandum Opinion and Order dated April 23, 2021 (Docket Entry 175), which

denied Whitepages, Inc.’s Motion to Dismiss or Transfer Based on Arbitrability (“Motion to

Compel Arbitration.”)




                                             -1-
    Case: 1:19-cv-04871 Document #: 181 Filed: 05/04/21 Page 2 of 3 PageID #:3785




Dated: May 4, 2021                                 Respectfully submitted,

                                                   WHITEPAGES, INC.


                                                   By:    /s/ Blaine C. Kimrey
                                                         One of its attorneys
Blaine C. Kimrey – bkimrey@vedderprice.com
Bryan K. Clark – bclark@vedderprice.com
Jonathon P. Reinisch – jreinisch@vedderprice.com
Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
(312) 609-7500




                                             -2-
   Case: 1:19-cv-04871 Document #: 181 Filed: 05/04/21 Page 3 of 3 PageID #:3786




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 4, 2021, a copy of the foregoing was electronically filed in the

ECF system. Notice of this filing will be sent to the parties of record by operation of the Court’s

electronic filing system.



                                                 /s/ Blaine C. Kimrey
                                                 Blaine C. Kimrey




                                                -3-
